Citation Nr: 1243088	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1973 to July 1977.  A September 1982 RO administrative decision held that the character of service from January 10, 1977, through July 26, 1977, precluded entitlement to VA benefits based on that period of service, except insurance rights under the laws administered by VA. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims for entitlement to service connection.  In an October 2008 decision, the Board denied entitlement to service connection for lumbar and cervical spine disorders.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the October 2008 Board decision and remanded these matters to the Board for readjudication.  The Board issued a decision in June 2011.  The Veteran again appealed the Board's decision to the Court.  In March 2012, the Court issued an Order which incorporated a March 2012 Joint Motion for Vacatur and Remand (Joint Motion).   

In June 2008, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court's 2012 Order incorporates a Joint Motion which directs further development of the medical evidence.  The 2012 Joint Motion states that the January 2006 VA examination of record is inadequate.  The Joint Motion states that the examiner failed to provide an adequate rationale for his negative opinion.  In particular, the Joint Motion notes that the examiner did not explain why it was relevant to the claims for service connection for cervical and lumbar spine disorders that the Veteran sustained post-service injuries his left knee and pelvis, to include fracturing his pelvis.  The Joint Motion further states that the examiner did not explain why the occurrence of the post-service accidents resulted in an opinion that the claimed cervical and lumbar spine disorders were not incurred in service.  

Given the directives of the Joint Motion, as incorporated into the Court's Order, the Board concludes that VA must obtain a more comprehensive medical nexus opinion regarding the nature and etiology of the Veteran's current lumbar and cervical spine disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the opportunity to identify or submit any VA or non-VA clinical or non-clinical evidence that may be relevant to substantiate his claims.

2.  Ask the Veteran to identify the providers who currently treat him for lumbar and cervical disorders.  Request identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Determine whether the Veteran currently obtains VA medical treatment, or has received VA treatment for lumbar or cervical spine disorders in the past.  Obtain current VA treatment records and any available VA treatment records, including records prior to October 2005, when the claim on appeal was submitted, if available.  Duplicate records need not be added to the claims file or electronic (virtual) file.  


(CONTINUED NEXT PAGE)

4.  Ask the Veteran if he has been evaluated for purposes of Social Security Administration (SSA) benefits since the September 2005 SSA examination shown in the SSA records obtained in 2007.  If the Veteran indicates that he has been evaluated since September 2005 for SSA purposes, or there are other indications that updated SSA records may be available, request SSA records since September 2005.  

5.  Schedule the Veteran for VA examination to assess the etiology of his claimed lumbar spine and cervical spine disorders.  All necessary tests and studies should be conducted.  The examiner must review the Veteran's claims files in conjunction with the examination.  The examiner should elicit pertinent facts from the Veteran, such as occupation history and pertinent medical history.  
	
	Then, the examiner should address the following: 
	
	(i).  Assign a diagnosis for each current lumbar or cervical spine disorder.  

	(ii).  Is it at least as likely as not (i.e., is there at least a 50/50 degree of probability) that the Veteran has a current lumbar or cervical spine disorder which:  (a) was incurred during, or, (b) was first manifested during, or (c) results from his service, to include his in-service motor vehicle accident, or, (d) is secondary to or aggravated by a service-connected disability?  

Discuss the Veteran's lay statements regarding chronicity of symptoms of back and neck pain since service.  There should also be discussion of in-service records pertaining to a motor vehicle accident and records of post-service private and VA medical treatment, including records of 1993 treatment for an injury at work and reports of 1996 emergency evaluation in inpatient hospitalization, including radiologic reports.  The findings of the January 2006 VA examination should also be discussed.  The significance, if any of clinical records dated in 1996, to include radiologic evaluations of the lumbar spine, should be addressed as well.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completing the above actions, and any other development indicated, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

